16-4134
United States v. Knowles

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
1st day of November, two thousand seventeen.

Present:    ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                  Appellee,

                           v.                                                   16-4134

ALONZO KNOWLES, AKA JEFF MOXEY,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:          Colleen P. Cassidy, Federal Defenders of New York, Inc., New
                                  York, N.Y.

Appearing for Appellee:           Kristy J. Greenberg, Assistant United States Attorney (Brian R.
                                  Blais, Assistant United States Attorney, on the brief), for Joon H.
                                  Kim, Acting United States Attorney for the Southern District of
                                  New York, New York, N.Y.

Appeal from the United States District Court for the Southern District of New York
(Engelmayer, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Alonzo Knowles appeals from a judgment of conviction of the United States District
Court for the Southern District of New York (Engelmayer, J.) sentencing him principally to 60
months’ imprisonment following his guilty plea to one count of criminal copyright infringement
in violation of 18 U.S.C. § 2319(b)(1) and one count identity theft in violation of 18 U.S.C. §
1028(a)(7). We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

        “Our review of criminal sentences includes both procedural and substantive components
and amounts to review for abuse of discretion.” United States v. McIntosh, 753 F.3d 388, 393-94
(2d Cir. 2014) (internal quotation marks omitted). Here, Knowles argues his sentence is
substantively unreasonable. Review for substantive reasonableness “provide[s] a backstop for
those few cases that, although procedurally correct, would nonetheless damage the
administration of justice because the sentence imposed was shockingly high, shockingly low, or
otherwise unsupportable as a matter of law.” United States v. Rigas, 583 F.3d 108, 123 (2d Cir.
2009). “A sentence is substantively unreasonable if it cannot be located within the range of
permissible decisions.” United States v. Jenkins, 854 F.3d 181, 187 (2d Cir. 2017) (internal
quotation marks omitted). “Our review is limited because the district court is in a different fact
finding position, which allows it to interact directly with the defendant, thereby gaining insights
that are not always conveyed by a transcript.” Id. “Our review of a sentence for substantive
reasonableness is governed by the factors set forth in 18 U.S.C. § 3553(a).” Id. These factors
include: (1) the need for the sentence to reflect the seriousness of the offense and to promote
respect for the law; (2) the need for “just punishment for the offense;” (3) the need to “afford
adequate deterrence to criminal conduct;” and (4) the need to “protect the public from further
crimes of the defendant.” Id. at 187-188 (quoting 18 U.S.C. § 3553(a)).

         Knowles argues that the district court failed to properly weigh the factors. He argues the
district court placed too much weight on the specific deterrence factor based on emails that
Knowles sent from prison that the district court found indicated Knowles’s willingness to
reoffend. Knowles admits the emails were ill advised, but he argues they were simply a
misguided attempt to impress a woman. However, the district court’s thorough colloquy during
sentencing makes clear that while the emails played some role in the district court’s decision to
impose an above-Guidelines sentence, they were not the only factor. Rather, the colloquy makes
clear that the district court thought the Guidelines failed to properly account for the “gravely
serious” nature of Knowles’s offense conduct, and that “[a] significant upward departure is
needed for this reason alone.” App’x at 400, 405. In particular, with regard to the identify theft
count, the district court was concerned that the Guidelines failed to assign any weight to the
emotional harm associated with stealing a celebrity’s personal information, including sexually
explicit materials. The district court also thought it “important that when a hacker from outside
the United States is caught, the punishment be meaningful to convey to others who operate from
afar, so that even if the likelihood of apprehension may not be great, the consequences will be.”
App’x at 407-08.




                                                 2
       We have considered the remainder of Knowles’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3